FOR IMMEDIATE RELEASE INTERNATIONAL COAL GROUP REPORTS SECOND QUARTER 2009 RESULTS Second Quarter Highlights: Ø Margins increase 55% to $11.32 per ton Ø Adjusted EBITDA totals $52.2 million Ø Revenues remain steady despite weak demand Ø Company continues cutting production to balance with firm sales Scott Depot, West Virginia, July 27, 2009 – International Coal Group, Inc. (NYSE:ICO) today reported its results for the second quarter of 2009. · Adjusted EBITDA, or earnings before deducting interest, income taxes, depreciation, depletion, amortization and minority interest, was $52.2 million for the second quarter of 2009 compared to $55.2 million for the second quarter of 2008.The 2008 second quarter results included a $24.6 million gain realized on a property exchange, whereas the 2009 second quarter results include a $7.7 million gain related to the termination of a below-market coal supply agreement. · Net income was $10.4 million, or $0.07 per share on a diluted basis, for the second quarter of 2009 compared with net income of $13.8 million, or $0.08 per share on a diluted basis, for the same quarter last year. · Revenues were $277.8 million for the second quarter of 2009 compared to $277.9 million for the second quarter of · Margin per ton sold increased 55% to $11.32 in the second quarter of 2009, compared to $7.31 for the same period last year, due to higher realized prices and improved cost performance. “We enjoyed solid second quarter operating performance despite extraordinary weakness in the coal markets and the economy overall,” said Ben Hatfield, President and CEO of ICG.“The recession-driven drop in industrial electricity demand, which in some regions fell to 20% below the norm, led to dramatic inventory growth that forced many utilities to delay scheduled contract shipments in addition to eliminating spot coal purchases.These factors, coupled with unexpected operating difficulties at three key customer facilities, reduced our anticipated shipments by more than 600,000 tons during the quarter.” Hatfield continued, “We have moved quickly to mitigate the impact of reduced utility sales by selectively curtailing approximately 1.4 million tons of higher-cost production at our Raven, Hazard, and Eastern mining complexes.Those second quarter changes bring our year-to-date production adjustments to approximately 3.3 million annual tons.” Hatfield concluded, “Despite the difficult economic climate, we are cautiously optimistic that the worst of the market weakness is behind us as metallurgical shipments have increased recently and utility prices appear to have stabilized.Nevertheless, the global economic climate remains uncertain and we intend to remain vigilant in monitoring costs and production levels.” Sales, Production and Reserves ICG sold 4.2 million tons of coal during the second quarter of 2009 compared to 4.9 million tons during the second quarter of 2008.Production totaled 4.2 million tons in the second quarter of 2009 versus 4.6 million tons in the same period of 2008. As of June 30, 2009, ICG controlled approximately 1.0 billion tons of coal reserves, located primarily in Illinois, Kentucky, West Virginia, Maryland and Virginia.Additionally, the Company controlled approximately 521 million tons of non-reserve coal deposits, which may be classified as reserves in the future as additional drilling and geotechnical work is completed. Operational and Other Updates · In June, the Company realized a $7.7 million non-cash gain upon termination of a below-market coal supply agreement being serviced from our Powell Mountain facility.The elimination of this contract, which contained shipping obligations through August 2010 and restrictive quality specifications, is expected to enhance operating and marketing flexibility at the Powell Mountain complex. · The West Virginia Department of Environmental Protection (WVDEP) reinstated the permit to develop the Tygart #1 underground mine in Taylor County, West Virginia in May.The permit was remanded to WVDEP last year to address certain technical issues.The project’s opponents have again filed an appeal of the now-reinstated permit.The Company does not anticipate resuming construction of the Tygart #1 mine until the exhaustion of the appeals by environmental activists, the stabilization of coal demand, and the recovery of coal prices to a level sufficient to provide an adequate return on investment.The Company’s current business plan projects resumption of construction in 2011. 2 · In July, due to its operational and economic issues, one of the Company’s customers elected to exercise contractual options that provided for early termination of two coal supply agreements.Pursuant to the terms of a mutual termination and settlement agreement, the Company will receive a $27 million payment on or before July 31.The payment is comprised of $18.0 million for contract termination and an additional $9.0 million for lost margin on pre-termination shipments that the customer was unable to accept.The contracts totaled approximately 1.0 million tons per year through 2011.The associated positive financial impact will be reflected in the Company’s third-quarter results. Market Outlook and Committed Sales The Company believes the thermal coal market reached a floor in late April, as spot prices thereafter began a gradual recovery.By the end of June, spot pricing had rebounded by 10% to 20% from the April low point.Natural gas prices likewise appear to have stabilized somewhat, although at a historically low price level.Nevertheless, coal demand remains extremely weak and meaningful thermal price recovery may not occur until 2010.With regard to the metallurgical market, the Company has seen slow but steady increases in blast furnace capacity utilization, which suggests an improving outlook for coking coal prices. The Company expects that coal producers will continue to curtail production in response to the soft demand.Recent weekly production comparisons indicate deeper and accelerated production cuts in most U.S. coal basins.According to EIA, year-to-date production through July 18, 2009 is down 36.0 million tons compared to last year.The Company believes that total 2009 U.S. production could decline by 100.0 million to 125.0 million tons compared to 2008. The Company’s committed and priced sales for 2009 are approximately 18.3 million tons, or essentially all of its projected shipments.Priced volume for 2009 averages approximately $59.50 per ton, excluding freight and handling expenses. Committed sales for 2010 are approximately 13.9 million tons, or 74% of planned shipments, of which 69% is priced, including 2.6 million tons subject to collared price adjustments for which the outcome can be projected with reasonable confidence.The Company projects an average price for the committed and priced sales of approximately $60.50 per ton, excluding freight and handling expenses. An additional 1.0 million tons of planned shipments are also committed but pricing is subject to a market reopener.Approximately 1.7 million tons of uncommitted sales for 2010 are expected to be marketed as metallurgical coal. 3 Liquidity and Debt As of June 30, 2009, the Company had $66.3 million in cash and $26.4 million in borrowing capacity available under its credit agreement.Total debt was $443.3 million, consisting primarily of $175.0 million of 10.25% Senior Notes and $225.0 million of 9% Convertible Senior Notes.Second quarter cash requirements included $16.9 million for capital expenditures. Outlook The Company has updated its guidance to reflect modifications to its production mix and the global economic conditions affecting the coal market: · For 2009, the Company expects to sell approximately 18.0 million to 18.5 million tons of coal.The average selling price is projected to be $59.25 to $59.50 per ton.The projected average cost per ton sold is $49.00 to $49.50, excluding selling, general and administrative expenses.The Company expects coal production to be approximately 17.0 million to 17.5 million tons. · The Company’s updated outlook for its expected average coal pricing by region for 2009 is as follows: Region 2009 Forecast Central Appalachia $66.50 -$67.00 Northern Appalachia $55.50 -$56.00 Illinois Basin $33.50- $34.00 Average $59.25- $59.50 · Due to the continued recent weakness in coal demand, the Company now expects to sell 18.0 million to 19.0 million tons of coal for 2010. Production is expected to total 17.3 million to 18.3 million tons. · Due to the high degree of market uncertainty, the Company is not offering revenue or cost guidance for 2010. · The Company anticipates 2009 capital expenditures of $90.0 million to $95.0 million. General Information ICG is a leading producer of coal in Northern and Central Appalachia and the Illinois Basin.The Company has 13 active mining complexes, of which 12 are located in Northern and Central Appalachia and one in Central Illinois.ICG’s mining operations and reserves are strategically located to serve utility, metallurgical and industrial customers domestically and internationally. 4 # # # Forward-Looking Statements Statements in this press release that are not historical facts are forward-looking statements within the “safe harbor” provision of the Private Securities Litigation Reform Act of 1995 and may involve a number of risks and uncertainties. We have used the words “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project” and similar terms and phrases, including references to assumptions, to identify forward-looking statements. These forward-looking statements are made based on expectations and beliefs concerning future events affecting us and are subject to various risks, uncertainties and factors relating to our operations and business environment, all of which are difficult to predict and many of which are beyond our control, that could cause our actual results to differ materially from those matters expressed in or implied by these forward-looking statements.
